Case 2:18-cv-13377-MF Document 52 Filed 05/27/21 Page 1 of 2 PageID: 539




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


JODI CRANDELL, JUAN ONTIVEROS and                  Civil Action No.: 18-cv-13377-CCC-MF
JIM KETTELKAMP, ABRAHAM
LITCHFIELD, and JOSE SUAREZ, on behalf             ELECTRONICALLY FILED
of themselves and all others similarly situated,

                            Plaintiffs,

       v.

VOLKSWAGEN GROUP OF AMERICA,
INC. and VOLKSWAGEN
AKTIENGESELLSCHAFT,


                           Defendants.



    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY
              APPROVAL OF CLASS ACTION SETTLEMENT


                                                   BURSOR & FISHER, P.A.

                                                   Frederick J. Klorczyk III
                                                   888 Seventh Avenue
                                                   New York, NY 10019
                                                   Telephone: (646) 837-7150
                                                   Facsimile: (212) 989-9163
                                                   Email: fklorczyk@bursor.com

                                                   BURSOR & FISHER, P.A.

                                                   Joel D. Smith (pro hac vice)
                                                   1990 North California Blvd., Suite 940
                                                   Walnut Creek, CA 94596
                                                   Telephone: (925) 300-4455
                                                   Facsimile: (925) 407-2700
                                                   Email: jsmith@bursor.com

                                                   Attorneys for Plaintiffs and the
                                                   Proposed Settlement Class
   Case 2:18-cv-13377-MF Document 52 Filed 05/27/21 Page 2 of 2 PageID: 540




TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

         PLEASE TAKE NOTICE THAT on June 21, 2021 or as soon thereafter as counsel

may be heard, the undersigned attorneys for Plaintiffs Jodi Crandell, Juan Ontiveros, Jim

Kettelkamp, Abraham Litchfield, and Jose Suarez shall move in the District Court of New Jersey

for preliminary approval of class action settlement.

         This motion is based on the Memorandum of Law, the accompanying declaration of

Plaintiffs’ counsel Frederick J. Klorczyk III and the attachments thereto, the pleadings and

papers on file herein, and any other written and oral arguments that may be presented to the

Court.


Dated: May 27, 2021                          Respectfully submitted,

                                             BURSOR & FISHER, P.A.

                                             By:        /s/ Frederick J. Klorczyk III
                                                           Frederick J. Klorczyk III

                                             Frederick J. Klorczyk III
                                             888 Seventh Avenue
                                             New York, NY 10019
                                             Telephone: (646) 837-7150
                                             Facsimile: (212) 989-9163
                                             Email: fklorczyk@bursor.com

                                             BURSOR & FISHER, P.A.

                                             Joel D. Smith (pro hac vice)
                                             1990 North California Blvd., Suite 940
                                             Walnut Creek, CA 94596
                                             Telephone: (925) 300-4455
                                             Facsimile: (925) 407-2700
                                             Email: jsmith@bursor.com

                                             Attorneys for Plaintiffs and the
                                             Proposed Settlement Class




                                                 1
